DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed October 14, 2021 wherein claims 1, 3, 5-8, and 17 are currently pending and claims 9-16 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito et al (JP 2011-177964).
With regards to claim 1, Kito teaches a printing ink composition for a clear layer (abstract) that contains a polymerizable compound, a photopolymerization initiator, and a surface tension regulator (reading on a surfactant) (0010) wherein the polymerizable compound contains an oligomer and a monofunctional (meth)acrylate (0010).  Kito 
With regards to claim 3, Kito teaches the surface adjusting material to be a silicone compound (0035).
With regards to claim 5, Kito further teaches monofunctional (meth)acrylate to include isooctyl (meth)acrylate, isodecyl (meth)acrylate, lauryl (meth)acrylate, and isobornyl (meth)acrylate (0018).
With regards to claim 6, Kito further teaches monofunctional (meth)acrylate to include isobornyl (meth)acrylate (0018).
With regards to claims 7 and 8, Kito teaches the composition to be an active energy curable inkjet ink (0002).

Claims 1, 3, 5-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2015/0344709).
With regards to claim 1, Araki teaches a radiation curable ink composition (abstract) that is a clear ink composition (0127) and contains a monofunctional (meth)acrylate compound (0044), that includes isobornyl (meth)acrylate (0047) (as applicants cite in the specification as reading on the claimed static surface tension), at a concentration of 10% (0287 example 6), a (meth)acrylate oligomer (0062) that includes CN 996 (0239) (as applicants cite in the specification as reading on having the claimed molecular weight), a photoinitiator (0076) that includes an acylphosphine oxide (0080 and 0084) and is at a concentration of 8 to 15% (0090), and a surfactant (0091).  Araki teaches the surfactant to include a surfactant that does not have a polymerizable group (0093).  Araki teaches the composition to be a clear ink (0127) and further teaches the composition that may contain color (reading on optional) (0124).
With regards to claim 3, Araki teaches the surfactant to contain silicone compounds (0102).
With regards to claim 4, Araki teaches the lower limit of the surfactant to be 0.03 and the upper limit to be 5% (0100) and a preferred concentration of 0.05, 0.1, and 0.2 (table 7 examples 53, 54, and 55).
With regards to claims 5 and 6, Araki teaches the monofunctional polymerizable compound to be isobornyl (meth)acrylate (0050 and table 2 examples).
With regards to claim 7, Araki teaches the composition to be radiation curable (title).
With regards to claim 8, Araki teaches the composition to be used for inkjet inks (title).
With regards to claim 17, Araki teaches the composition to contain BYK378 (a compound that does not contain a polymerizable group (0102)) at a concentration of 0.3% (0287 table 2 examples 1-10).



Claims 1, 3 5-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al (US 2016/0312052) as evidenced by Araki (US 2015/0344709).
With regards to claim 1, Cong teaches a radiation curable ink composition (abstract) that contains a mono-functional monomer, an oligomer, a photoinitiator that is acylphosphine oxide (abstract) and a surfactant (0033).  Cong teaches the surfactant to include BYK 377 which Araki teaches to be a surfactant that does not contains polymerizable groups (0102), the monomer to include isobornyl acrylate at a concentration of 12% (0045) (as applicants cite in the specification as having the claimed static surface tension), the oligomer to include CN 991 (as applicants cite in the specification as reading on an oligomer having a molecular weight of more than 1000), and the amount of photoinitiator to be 10% (0045).  Cong teaches a clear ink to not contain colorant (0037).
With regards to claim 3, Cong teaches surfactant to be a polysiloxane (0033).
With regards to claim 4, Cong teaches the amount of surfactant to be 0.05% (0045).
With regards to claims 5 and 6, Cong teaches the composition to include isobornyl acrylate (0045).
With regards to claim 7, Cong teaches the composition to be radiation curable (title).
With regards to claim 8, Cong teaches the composition to be used for inkjet printers (0004).
With regards to claim 17, Cong teaches the amount of surfactant to be 0.05-0.5% (0033).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al (JP 2011/177964) and Wang et al (US 2018/0312707) in view of Cong et al (US 2016/0312052).
With regards to claim 17, the disclosure of Kito is adequately set forth in paragraph 4 above and is herein incorporated by reference and the disclosure of Wang is adequately set forth in paragraph 9 below and is herein incorporated by reference.  Kito teaches the surface tension modifier to be in the composition from 0.01 to 2% (0038) with a preferred concentration of 0.01% (0065 table 3-1).
Kito and Wang do not teach the amount of surfactant to be the claimed amount.
6 above and is herein incorporated by reference.  Cong teaches the motivation for the concentration of the surfactant to be because it provides a composition with reduced surface tension and improved wetting properties in the inks (0033).  Cong, Kito, and Wang are analogous in the art of curable inks.  In light of the benefit above, it is would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the concentration of the surfactant of Cong in the compositions of Kito and Wang, thereby obtaining the present invention.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2018/0312707) as evidenced by Araki (US 2015/0344709) in view of Kito et al (JP 2011-177964).
With regards to claim 1, Wang teaches a light-curable transparent ink (title) that contains an acrylate monomer, a surfactant, and a photoinitiator (abstract).  Wang teaches the monomer to include isobornyl acrylate (0022, 0051 and 0061) at a concentration of 25 to 50 parts (0012) and, in particular, 30 grams in a composition of 100 grams (reading on 30%) (as applicants cite in the specification as reading on having the claimed static surface tension).  Wang teaches the oligomer to include CN9010 (as applicants cite in the specification as reading on an oligomer having a molecular weight of more than 1,000).  Wang teaches the photoinitiator to include acylphosphine oxide (0032) at a concentration of 0.5 to 5 parts (0012).  Wang teaches the surfactant to include BYK 377, which Araki teaches to be a surfactant that does not 
Wang does not teach the concentration of the photoinitiator to be from 8 to 12% by weight.
The disclosure of Kito is adequately set forth in paragraph 6 above and is herein incorporated by reference.  Kito teaches the motivation for using the photoinitiator in an amount of 7% or more to be because it give an ink that is excellent in curability and adhesiveness even at low energy irradiation and further teaches the amount of photoinitiator to be 15% by mass or less because  it suppresses residual of unreacted components (0034).  Wang and Kito are analogous in the art of clear curable ink compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the amount of photoinitiator of Kito in the composition of Wang, thereby obtaining the present invention.
With regards to claim 2, Wang teaches the ink to be transparent (title) (reading on clear).
With regards to claim 3, Wang teaches the surfactant to be a polysiloxane (0031). 
With regards to claims 5 and 6, Wang teaches the monomer to be isobornyl acrylate (0051).
With regards to claim 7, Wang teaches the composition to be free of colorant (0051).
With regards to claim 8, Wang teaches the composition to be used for inkjet (abstract).

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
Argument: Applicants argue that the art teaches a wide breath of monomers including some that fall within the claimed surface tension range and some that do not fall within the range. 
Response - All references above include at least one monofunctional monomer that is cited in the specification as having a surface tension in the claimed range and are present in the examples at a concentration that falls within the claimed concentration. 
	Further, the transitional phrase is comprising, therefore, allowing the addition of more monomers without negating the art.  The current claim limitations only require that a monomer having the claimed surface tension be present in the claimed concentration which the art does.  
	Therefore the argument is not persuasive.
Argument - Applicants argue, with data points, that the amount of the Omnirad 819 effects the nozzle failures of the composition and that Wang does not teach the claimed amount of the photoinitiator.
Response - It is first important to note that the table given in the arguments is not clear.  It is unclear if the examples 1-6 are the same as examples 1-6 in the specification.  If it 
	Further, the arguments states that the nozzle stability is dependent on the amount of the Omnirad 819, a acylphosphine oxide, and not both the Omnirad 819 and APO.  The arguments do not commensurate in the scope of the claim because the claim only states the limitation that the photoinitiator be an acylphosphine oxide and not only Omnirad 819. 
	Finally to show criticality of a claimed range it is important to show data just below, just above and within the claimed range in order to show that the claimed concentration is critical to the invention.  Absent a proper showing of criticality, the rejection stands as written above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763